DETAILED ACTION

          Application No. 16/207,065 filed on 04/25/2022 has been examined. The response to Election Requirement filed on 04/25/2022 has been entered. Group 1 (claims 1-8 and 17-20) has been elected.  Claims 21-24 have been added as new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2018 and 10/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 4-8 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claim 1 recites receive a request for data.., determine whether the data is associated with a data structure.., and based on the determination that the data structure comprises the hash- table or the tree, traverse the data structure to locate the data and provide a reference to the data, The claims 17 and 22 recite receive a request to perform a data lookup.., and select a lookup circuitry among the plurality of lookup circuitries to perform the received data lookup request. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claim 1 recite limitations of “receive a request for data..., determine whether the data is associated with a data structure..., and based on the determination that the data structure comprises the hash- table or the tree, traverse the data structure to locate the data and provide a reference to the data” and the independent claims  17 and 22 recite limitations of “receive a request to perform a data lookup.., and select a lookup circuitry among the plurality of lookup circuitries to perform the received data lookup request”. This process receiving a script, parsing the script and storing the streaming code for future execution. This process can be a mental process, as a person can perform to receive a request for data, determine that the data is associated with data structure and retrieve the data form the data structure. Such step of performing a data lookup that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 17 and 22 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1 recites additional elements “receive a request for data.., determine whether the data is associated with a data structure.., and based on the determination that the data structure comprises the hash- table or the tree, traverse the data structure to locate the data and provide a reference to the data…”.; and claims 17 and 22 recite additional elements “receive a request to perform a data lookup.., and select a lookup circuitry among the plurality of lookup circuitries to perform the received data lookup request”.
The limitations, “receive a request for data.., determine whether the data is associated with a data structure.., and based on the determination that the data structure comprises the hash- table or the tree, traverse the data structure to locate the data and provide a reference to the data, receive a request to perform a data lookup.., and select a lookup circuitry among the plurality of lookup circuitries to perform the received data lookup request ...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receive a request to perform a data lookup..;”, “determine whether data is associated with a data structure....;”, “locating the data...;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – an apparatus (in claim 17), a non-transitory readable medium (in claim 22), an apparatus and a machine readable non transitory medium in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing, parsing, optimizing, generating and storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 17 and 22 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 4-6 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 4-6 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “a memory communicatively coupled to the circuitry, the memory to store contents of one or more cache lines and the memory comprising one or more of: a last level cache (LLC), a mid-level cache (MLC), or a volatile memory”, “wherein the memory is to store a key associated with the request, a hash-table, and a key-data array and wherein the circuitry is to access contents of the hash-table and the key-data array” and wherein the memory is to store a key associated with the request and a tree data structure”, which is abstract idea of a generic computer component of receive a request to perform a data lookup and locating the data within memory..., and therefore, does not amount to significantly more than the abstract idea.
Claims 7-8 are dependent on claims 7-8 and includes all the limitation of claim 1. Therefore, claims 7-8 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “wherein the circuitry is to record a progress of the request in a scoreboard” and “wherein the request for data is associated with a flow lookup for packet processing”, which is abstract idea of a generic computer component of receive a request to perform a data lookup and locating the data, and therefore, does not amount to significantly more than the abstract idea.
Dependent claims 18-21, 23-24 are rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address in claims 4-8 above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Freedman et al (US 2010/0306222 A1) in view of Collins (US 2014/0317087 A1) further in view of Schmidt et al (US 2006/0109962 A1).

 	As per claim 1, Freedman teaches an apparatus comprising: an interface and 
Freedman does not explicitly teach receive a request for data from the interface;
However, Collins teaches receive a request for data from the interface ([0019], [0090], e.g., discloses wherein a query interface to submit queries to the database and receive result from the database);
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Collins with the teachings of Freedman in order to efficiently enabling a system for receiving a request for data from the interface and retrieving the data form the database (Collins).
Freedman and Collins do not explicitly teach provide a reference to the data based on use of one or more of: a mask unit, a hash unit, or a comparator unit.  
However, Schmidt teaches provide a reference to the data based on use of one or more of: a mask unit, a hash unit, or a comparator unit ([0016], e.g., discloses wherein a comparator unit is used to compare the reference data record with the at least one communications data record).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Schmidt with the teachings of Freedman and Collins in order to efficiently enabling a system to use a comparator unit for comparing reference data with communications data and a determination is made in a determination device as to whether the difference between the time-related data of the communications data record and of the reference data record lies within a predetermined range (Schmidt).

 	As per claim 4, further comprising a memory communicatively coupled to the circuitry, the memory to store contents of one or more cache lines and the memory comprising one or more of: a last level cache (LLC), a mid-level cache (MLC), or a volatile memory (see fig.2, elements 204-208, levels of cache, Freedman). 
  
 	As per claim 5, wherein the memory is to store a key associated with the request, a hash-table, and a key-data array and wherein the circuitry is to access contents of the hash-table and the key-data array (figs.1-7, Freedman).  

 	As per claim 6, wherein the memory is to store a key associated with the request and a tree data structure (figs.1-7, Freedman). 

 	As per claim 17, an apparatus  comprising: a plurality of lookup circuitries; circuitry to receive a request to perform a data lookup (see fig.4, element 401 receive search key request), from a core and to select a lookup circuitry among the plurality of lookup circuitries to perform the received data lookup request (see rejection of claim 1 above and more particularly see fig.4 of reference Freedman, e.g., discloses wherein elements 402 search hash table and element 420 search B-Tree are correspond to the plurality of lookup circuitries). 
 
 	Regarding claims 18-21, 23, claims 18-21, 23 are rejected for substantially the same reason as claims 1, 4-6 above.
 
Regarding claim 22, claim 22 is rejected for substantially the same reason as claim 17 above.

Claims 7-8 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Freedman et al (US 2010/0306222 A1) in view of Collins (US 2014/0317087 A1) in view of Schmidt et al (US 2006/0109962 A1) further in view of Mukherjee et al (US 10,009, 293 B1).

 	As per claim 7, Freedman, Collin and Schmidt do not explicitly teach wherein the circuitry is to record a progress of the request in a scoreboard.
However, Mukherjee teaches wherein the circuitry is to record a progress of the request in a scoreboard (col.13, lines 1-15, e.g., discloses wherein searches through the ER scoreboard to determine if it is reading a packet which is currently being written).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Mukherjee with the teachings of Freedman, Collin and Schmidt in order to efficiently enabling a system for searching and determining that a data packet is being written in the scoreboard (Mukherjee).

 	As per claim 8, comprising a network interface, wherein the request for data is associated with a flow lookup for packet processing (col.13, lines 1-15, Mukherjee).  
24. (New) The non-transitory computer-readable medium of claim 22, wherein the data lookup request is associated with flow classification for packet processing (ol.13, lines 1-67, Mukherjee).

Regarding claim 24, claim 24 is rejected for substantially the same reason as claim 8 above.
  
 It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter
	Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Kimura discloses US 11023453 B2 Hash Index.
Fanghaenel et al discloses US 20180218023 A1 DATABASE CONCURRENCY CONTROL THROUGH HASH-BUCKET LATCHING.
Kim et al discloses US 20150213016 A1 METHOD FOR PERFORMING FULL-TEXT-BASED LOGIC OPERATION USING HASH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166